Title: Thomas Jefferson to John M. Perry, 16 February 1812
From: Jefferson, Thomas
To: Perry, John M.


          
                  Sir 
                   
                     Monticello 
                     Feb. 16. 12.
          Mr McGruder has written to me urgently on the subject of the plank due him: I must therefore press you to execute that contract immediately, that I may at length be done with it. he says he is ready to return the money on
			 recieving the plank, and as I presume, on his recieving the stocks from you, as he is to do the sawing himself. be so good as to let me know what I may say to him.  Accept my best wishes.
          
            Th:
            Jefferson
        